Nos. 04-99-00635-CR; 04-99-00636-CR & 04-99-00637-CR
Robert VILLARREAL,
Appellant
v.
The STATE of Texas,
Appellee
From the 227th Judicial District Court, Bexar County, Texas
Trial Court Nos. 92CR7823; 92CR7824; & 92CR7825
Honorable Bill White, Judge Presiding
PER CURIAM
Sitting:	Phil Hardberger, Chief Justice
		Tom Rickhoff, Justice
		Alma L. López, Justice
Delivered and Filed:  August 9, 2000	
APPEALS DISMISSED
	Appellant has filed a motion to dismiss these appeals by withdrawing his notices of appeal.  The
motion is granted, and these appeals are dismissed.  See Tex. R. App. P. 42.2(a).
								PER CURIAM
DO NOT PUBLISH